UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    SERVICE EMPLOYEES INTERNATIONAL
    UNION NATIONAL INDUSTRY PENSION
    FUND, et al.,
         Plaintiffs                                         Civil Action No. 17-1657 (CKK)
         v.
    JERSEY CITY HEALTHCARE
    PROVIDERS, LLC,
         Defendant

                                  MEMORANDUM OPINION
                                           (July 3, 2019)
         Plaintiffs, Service Employees International Union National Industry Pension Fund and

the Fund’s Trustees, bring this action against Defendant, Jersey City Healthcare Providers, LLC,

under the Employee Retirement Income Security Act of 1974 (“ERISA”). See 29 U.S.C. § 1001.

On February 13, 2019, the Court granted Plaintiffs’ Motion for Summary Judgment and awarded

Plaintiffs $34,383.66 in outstanding contributions, liquidated damages, interest, and audit testing

fees. See Feb. 13, 2019 Order, ECF No. 21. In the Order granting summary judgment, the Court

indicated that, “[a]s Plaintiffs have prevailed on their Motion for Summary Judgment, they may

move for attorneys’ fees and costs as well as any additional interest that accrued subsequent to

filing their Complaint.” Id. That motion is currently before the Court.

         Defendant does not contest Plaintiffs’ entitlement to accrued interest, eligibility for

attorneys’ fees, or Plaintiffs’ counsel’s billing rates. Instead, Defendant argues that Plaintiffs

requested amount of attorneys’ fees is unreasonable given the nature of the case.

         Upon consideration of the pleadings,1 the relevant legal authorities, and the record for

purposes of this motion, the Court GRANTS Plaintiffs’ [23] Motion for Attorneys’ Fees and



1
    The Court’s consideration has focused on the following documents:
                                                   1
Costs and Additional Interest. The Court concludes that the amount of attorneys’ fees is

reasonable given the circumstances of this case. Therefore, the Court GRANTS Plaintiffs’

request as to a total of $18,824.00 in attorneys’ fees (including fees on fees), $495.00 in costs,

and $3,904.43 in additional accrued interest and awards those amounts. As no other issues

remain, this case is dismissed in its entirety.

    I.      BACKGROUND

         The factual background of this case is laid out in detail in the Court’s February 13, 2019

Memorandum Opinion, ECF No. 22, 2-6. For purposes of deciding Plaintiffs’ pending Motion,

the Court adopts and incorporates the factual background from the Court’s prior Memorandum

Opinion.

         In summary, on August 15, 2017, Plaintiffs filed this lawsuit under ERISA to collect

unpaid contributions, interest, liquidated damages, and audit testing fees. See generally Compl.,

ECF No. 1. The parties subsequently engaged in discovery. See generally Joint Discovery Plan,

ECF No. 15. Plaintiffs then moved for summary judgment, and on February 13, 2019, the Court

granted Plaintiffs’ Motion for Summary Judgment. Feb. 13, 2019 Order, ECF No. 21. The Court

ordered Defendant to pay Plaintiffs $34,383.66 in outstanding contributions, liquidated damages,

interest, and audit testing fees. Id. Because Plaintiffs prevailed in their ERISA suit, they have

now moved for attorneys’ fees and costs as well as additional accrued interest.




    •   Pls.’ Mot. for Attorneys’ Fees and Costs and Additional Interest (“Pls.’ Mot.”), ECF No.
        23;
    • Def.’s Brief in Opp’n to Pls.’ Application for Attorneys’ Fees and Costs (“Def.’s
        Opp’n”), ECF No. 24; and
    • Pls.’ Reply in Support of Their Petition for Attorneys’ Fees and Costs and Additional
        Damages (“Pls.’ Reply”), ECF No. 25.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).
                                                  2
    II.      DISCUSSION

          ERISA provides that the defendant must pay the reasonable attorneys’ fees and costs

incurred by the plaintiff in an action seeking delinquent contributions. 29 U.S.C. §

1132(g)(2)(D). “D.C. courts recognize that the ‘usual method of calculating reasonable attorney's

fees is to multiply the hours reasonably expended in the litigation by a reasonable hourly fee,

producing the ‘lodestar’ amount.’” Judicial Watch, Inc. v. Bureau of Land Mgmt., 562 F. Supp.

2d 159, 175 (D.D.C. 2008), rev'd on other grounds, 610 F.3d 747 (D.C. Cir. 2010) (quoting Bd.

of Trs. of the Hotel & Rest. Emples. Local 25 v. JPR, Inc., 136 F.3d 794, 801 (D.C. Cir. 1998)).

Plaintiffs, as the party seeking fees, bear the burden of establishing the reasonableness of their

request. Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 970 (D.C. Cir. 2004).

          Defendants do not dispute that Plaintiffs are entitled to attorneys’ fees. Additionally,

Defendants do not dispute the hourly rates charged by counsel. Plaintiffs’ counsel charged the

following rates for the legal services provided in this case: partners billed at $220.00 per hour,

associates billed at $195.00 per hour, and paralegals billed at $120.00 per hour. Bardes Dec.,

ECF No. 23-1, ¶ 12. These rates are lower than those approved of by the Laffey matrix

maintained by the U.S. Attorney’s Office for the District of Columbia. Under the USAO Laffey

matrix, the following market rates would apply: $352.00 per hour for Diana Bardes and Lauren

McDermott, two partners with seven years’ experience; $602.00 per hour for John Mooney, a

partner with 34 years’ experience; $346.00 per hour for Matthew Watts, an associate with four

years’ experience; and $164.00 for Caitlin Cooper, a paralegal. Id. at ¶ 17.2 Additionally,




2
  The court recognizes that the United States Circuit Court for the District of Columbia Circuit
recently issued a decision in DL v. District of Columbia, 924 F.3d 585 (D.C. Cir. 2019),
questioning the use of the USAO Laffey Matrix, though not in the context of ERISA. In a May
30, 2019 Minute Order, the Court gave the parties a week to provide any additional briefing on
                                                    3
Plaintiffs introduced evidence that counsel’s billing rates were less than those charged by other

firms of reasonable comparable skill, experience, and reputation in this geographical area that

have an employees’ benefits practice. Id. at ¶¶ 18-19 (comparing the billing rates of other firms).

Based on the evidence produced by Plaintiffs, as well as the lack of opposition by Defendant, the

Court concludes that counsel’s billing rate was fair, and the Court’s analysis will focus instead

on the reasonableness of the number of hours billed.

       Plaintiffs’ counsel had five members completing work on matters for this case. Ms.

Bardes, a partner with seven years’ experience, billed 57.2 hours; Ms. Cooper, a paralegal, billed

20.2 hours; Mr. Watts, an associate with four years’ experience, billed 5.8 hours; Ms.

McDermott, a partner with seven years’ experience, billed 2.2 hours; and Mr. Mooney, a partner

with 34 years’ experience, billed 0.7 hours. Id. at ¶¶ 6-10. In total, Plaintiffs’ counsel billed 86.1

hours in connection with this case. These hours were primarily spent: (1) researching the

collective bargaining agreement and Defendant; (2) preparing and filing the Complaint; (3)

completing discovery and depositions; (4) preparing and filing Plaintiffs’ Motion for Summary

Judgment and Reply in support of that Motion; (5) communicating with Defendant and defense

counsel regarding the unpaid contributions. Id. at ¶ 15.

       Defendant has two primary arguments as to why Plaintiffs’ counsel billed an

unreasonable number of hours. First, Defendant contends that much of the content in Plaintiffs’

filings was boilerplate and copied from filings in other, similar cases that Plaintiffs’ counsel has

litigated. Second, Defendant argues that Plaintiffs’ counsel inappropriately shifted work onto its

senior legal staff who billed at a higher rate. The Court will address each argument in turn.




this issue in response to the D.C. Circuit’s opinion. However, neither party provided additional
briefing.
                                                  4
       First, Defendant contends that Plaintiffs’ counsel is not entitled to its full requested

compensation because much of the information in its filings was boilerplate and taken from

previous cases. In its Opposition, Defendant claims to have conducted a random tracking of

paragraphs in Plaintiffs’ Complaint and found nearly word-for-word similarities between the

Complaint in this case and complaints that Plaintiffs’ counsel previously filed in similar cases.

Def.’s Opp’n, ECF No. 24, 2-4. Defendant did the same for Plaintiffs’ Motion for Summary

Judgment, finding nearly word-for-word similarities between the Motion for Summary Judgment

in this case and motions that Plaintiffs’ counsel has made in other ERISA matters. Id. at 4-11.

Defendant contends that, because Plaintiffs’ counsel was traveling down a “well-worn path”

throughout this case, the fee request should be reduced. Boivin v. U.S. Airways, Inc., 446 F.3d

148, 151 (D.C. Cir. 2006).

       The Court agrees with Defendant that certain language from both Plaintiffs’ Complaint

and Motion for Summary Judgment has been used in prior litigation. However, given the nature

of this “boilerplate” language, the Court finds that a reduction in fees is not warranted.

       The boilerplate language from Plaintiffs’ Complaint and Motion for Summary Judgment

is largely introductory and sets out the standards for ERISA cases in general terms. As Plaintiffs’

counsel litigates numerous ERISA cases, it is reasonable that counsel would reuse certain

language across filings. In fact, the reuse of such pro forma language prevents counsel from

having to reinvent the wheel in each case and ultimately reduces litigation costs.

       While language may have been repeated for introductory and other general matters,

Plaintiffs’ counsel did not reuse language from other filings in addressing the specific factual

circumstances of this case. This case involved delinquent contributions, amounts owed according

to an audit, and a legal dispute on the applicability of the Multiemployer Pension Reform Act



                                                  5
(“MPRA”). These issues were factually and legally complex and pertained to this litigation

specifically. For example, Ms. Bardes submitted that she spent approximately 10.6 hours

researching and drafting the Reply in support of Plaintiffs’ Motion for Summary Judgment in

order to adequately address Defendant’s MPRA arguments, a novel issue for Ms. Bardes. Bardes

Dec., ECF No. 23-1, Ex. A, 20-22. And, in order to defend the Pension Fund’s audit findings

which defense counsel had questioned during discovery and in filings, Plaintiffs’ counsel spent a

substantial amount of time reviewing documents, preparing a declaration, and drafting a factually

specific argument. Id. at Ex. A, 15-19. As such, while boilerplate language was used for general

matters that are common across ERISA cases, Plaintiffs’ counsel could not have used language

from prior cases to address the specific legal and factual issues in this case.

       Because boilerplate language was used primarily for introductory and basic background

information, and because Plaintiffs’ filing addressed complex factual and legal information

specific to this case, the Court will not reduce Plaintiffs’ counsel’s fee award on this ground. See

SEIU Nat’l Indus. Pension Fund v. Palisades Operations, LLC, No. 17-cv-1664 (KBJ), 2019 WL

211391, at *2 (D.D.C. Jan. 16, 2019) (explaining that the “[c]ourt finds that the amount of time

to prepare these filings [allegedly repetitive of filings in other cases] is reasonable, especially

given the factual differences that necessitate individualized motions and responses”).

       Second, Defendant argues that a downward adjustment is warranted because Plaintiffs’

counsel inappropriately shifted work onto its senior legal staff, who charged a higher billing rate,

rather than allowing issues to be handled by lower-level staff. Specifically, Defendant takes issue

with the fact that out of 86.1 hours, Ms. Bardes, a partner, billed 57.2 of those hours. The person

with the next highest number of billed hours is Ms. Cooper, a paralegal, with 20.2 hours.

Defendant contends that, given the straightforward nature of the case, Ms. Cooper should have



                                                   6
performed most of the work and Ms. Bardes’s role should have been supervisory. Def.’s Opp’n,

ECF No. 24, 15-16. Defendant concludes that the fact that a partner billed so many of the hours

in this case shows a lack of billing judgment and warrants a reduction in attorneys’ fees.

       The Court begins by expressing its disagreement with the argument that Ms. Cooper, a

paralegal, should have performed the majority of the work in this case. While litigation presents

numerous tasks which the use of billing judgment suggests could be performed by a paralegal,

legal analysis and litigation strategy are the province of attorneys. As such, given the complex

legal and factual matters in this case, the Court finds it reasonable that Ms. Bardes, an attorney,

performed more hours of work than Ms. Cooper, a paralegal.

       In arguing for a fee reduction, Defendant fails to cite any specific tasks which were

performed by an attorney but were better suited to a paralegal. Instead, Defendant generally

argues that a downward adjustment in fees is warranted because “counsel has shifted work onto

its senior legal staff, who charge at a higher rate, when the work at issue could have been

handled by lower level staff in the office.” Id. at 14. Defendant cites only one case from within

this circuit for support, Role Models America, Inc. v. Brownlee, 353 F.3d 962 (D.C. Cir. 2004).

According to Defendant, in Role Models, the court allowed only 50 percent of the “fees

requested in part because the case was straightforward but three senior attorneys worked the file,

indicating the hours were therefore excessive.” Id. (citing Role Models, 353 F.3d at 972-73).

       The Court finds that Role Models is distinguishable from the case before the Court. First,

in this case, three partners completed work, but two of those partners billed only 2.9 hours

cumulatively. The majority of the work was done by the third partner, Ms. Bardes, who billed

57.2 hours. At the start of the case, Ms. Bardes was an associate at the firm. She did not become




                                                  7
a partner until February 1, 2018, after much of the discovery had been completed.3 Bardes Dec.,

ECF No. 23-1, ¶ 12. The remainder of the work was performed primarily by a Ms. Cooper, a

paralegal, who billed 20.2 hours and an associate who billed 5.8 hours. As such, unlike in Role

Models, the Court finds that Plaintiffs’ counsel’s staffing decisions in this case were reasonable.

353 F.3d at 971-73. Second, in Role Models, counsel sought reimbursement of $342,741.25 for

1,058 hours of work in a case “[i]nvolving no discovery and presenting neither complex nor

contested facts.” Id. at 972. Here, counsel seek $16,252.00 for 86.1 hours of work in a case

which involved discovery, motions for summary judgment, lengthy facts, and at least one

complex legal issue. Finally, in Role Models, the Court did not reduce the attorneys’ fee award

merely because of staffing issues. Instead, the award was reduced primarily due to “inadequate

documentation, failure to justify the number of hours sought, inconsistencies, and improper

billing entries.” Id. at 973. Here, Defendant has not complained of such issues with Plaintiffs’

counsel’s billing records.

       Accordingly, the Court concludes that a lower fee award is not warranted due to

Plaintiffs’ counsel’s staffing decisions. This case involved a lengthy factual background and at

least one complex legal issue. As such, the Court finds it reasonable that the majority of the work

was performed by an experienced associate, who was promoted to partner during the pendency

of the litigation. Additionally, the Court finds that Plaintiffs’ counsel used good billing judgment

in employing a paralegal to complete a substantial amount of the non-legal work, with other

attorneys billing only 8.7 hours cumulatively.4



3
  Ms. Bardes billed at the associate rate of $195.00 per hour for work completed prior to
February 1, 2018 and at the partner rate of $220.00 per hour for work performed subsequent to
February 1, 2018. Bardes Dec., ECF No. 23-1, Ex. ¶ 12.
4
  In a final argument, Defendant contends that Plaintiffs’ fee request should be reduced because
awarding more in attorneys’ fees “ultimately results in Defendant having less fiscal resources to
                                                  8
   A. Fees on Fees

       In addition to attorneys’ fees for the prior litigation, Plaintiffs’ counsel also requests fees

associated with filing their Motion for Attorneys’ Fees and Reply in support of that Motion. It “is

settled in this circuit” that “[h]ours reasonably devoted to a request for fees are compensable.”

Noxell Corp. v. Firehouse No. 1 Bar-B-Que Rest., 771 F.2d 521, 528 (D.C. Cir. 1985).

       Plaintiffs’ counsel states that 5.1 hours were spent on the initial fee petition, with 1.4

hours billed by Ms. Bardes and 3.7 hours billed by Ms. Cooper. The majority of Ms. Bardes’s

time was spent preparing the interest calculation for the petition. Bardes Dec., ECF No. 25-1, Ex.

A. Plaintiffs’ counsel further states that approximately 8.5 hours were spent preparing the Reply.

Plaintiffs contend that only two of the eleven pages are boilerplate, with the remaining pages

containing legal analysis responding to Defendant’s arguments. Because the responses to

Defendant’s arguments required legal analysis, Ms. Bardes performed nearly all of the work. Id.

In sum, Plaintiffs request $2,572.00 for 13.6 hours of billable work.

        Given the comprehensive nature of Plaintiffs’ 4-page petition for fees and 11-page

Reply, as well as the fact that the request for fees on fees is proportional to the overall request for

fees, the Court will not reduce the award of fees on fees.5

   B. Additional Accrued Interest

       Finally, Plaintiffs request additional accrued interest on Defendant’s delinquent

contribution payments. In Plaintiffs’ Complaint and Motion for Summary Judgment, Plaintiffs



run its business.” Def.’s Opp’n, ECF No. 24, 16-17. But, Defendant cites no case in which a
court considered such an argument in awarding fees. And, the Court finds that this argument is
irrelevant to determining whether or not Plaintiffs’ fee request is reasonable.
5
  Defendant contends that large portions of Plaintiffs’ Motion for Fees are boilerplate. Def.’s
Opp’n, ECF No. 24, 11. The Court concludes that Plaintiffs’ use of pro forma language is
reasonable given that only 5.1 hours were billed for the fee petition and that the majority of the
work was completed by a paralegal.
                                                  9
sought interest calculated through only August 1, 2017. Bardes Dec., ECF No. 23-1, ¶ 21.

Plaintiffs now seek interest which has accrued from August 1, 2017 through February 28, 2019.

Plaintiffs calculate this interest to be $1,441.52 for Site 2356; $2,301.626 for Site 2816; and

$161.29 for Site 2826; totaling $3,904.43 in additional interest from August 1, 2017 through

February 28, 2019. Id. at Ex. F.

           In its Opposition, Defendant does not contest Plaintiffs’ entitlement to additional accrued

interest nor does it contest the amount owed. The Court has previously determined that Plaintiffs

are entitled to interest on Defendant’s unpaid contributions both by statute and based on the

fund’s Collection Policy. See 29 U.S.C. § 1132(g)(2)(B) (stating that the court may award

interest on unpaid contributions); Collection Policy, Ex. 3, ECF No. 18-3, 5.1-2 (establishing

interest rates). The Court’s initial award of interest did not include interest on unpaid

contributions from August 1, 2017 to February 28, 2019. Accordingly, the Court concludes that

Plaintiffs are entitled to $3,904.43 in additional accrued interest.

    III.      CONCLUSION

           For the foregoing reasons, the Court GRANTS Plaintiffs’ [23] Motion for Attorneys’

Fees and Costs and Additional Interest. The only disputed issue is whether or not Plaintiff billed

a reasonable number of hours using a reasonable choice of attorney. The Court concludes that,

based on the specific facts of this case, Plaintiffs’ request for attorneys’ fees is reasonable under

the circumstances. Accordingly, the Court GRANTS Plaintiffs’ request as to $18,824.00 in fees

(including fees on fees), $495.00 in costs, and $3,904.43 in additional accrued interest and




6
 In her Declaration, Ms. Bardes states that $2,301.02 is owed in additional interest for site 2816.
Bardes Dec., ECF No. 23-1, ¶ 21. However, the attached exhibit shows that the amount owed is
actually $2,301.62. Id. at Ex. F.
                                                   10
AWARDS those amounts. As there are no other issues to resolve in this case, the case is

dismissed in its entirety.

        An appropriate Order accompanies this Memorandum Opinion.



                                                      /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                              11